Title: From George Washington to Major General Benedict Arnold, 28 March 1780
From: Washington, George
To: Arnold, Benedict


          
            Dr Sir,
            Hd Qrs Morristown 28th March 1780
          
          I have to acknowlege your favor of the 6th of this month, and that of the 20th containing a duplicate of the former.
          In a letter to the Board of Admiralty of the 15th I communicated my sentiments respecting the subject of your letter. I observed to the Board “with respect to the troops, that, from the detatchment lately sent to the Southward, and the great diminution of our force besides, occasioned by the daily expiration of the mens inlistments, it appears to me, that

none can be spared from the army consistently with prudence or policy. But should the board finally determine on the proposed enterprise and the troops be essential to its success,” I further observed, “that under the circumstances of the army I have stated, I should not think myself authorised to send them without the concurrence and direction of Congress.”
          This will shew you the footing on which I found myself obliged to place the business. As to the second point, should the enterprise be undertaken so far as my concurrence may be considered as necessary, I shall have no objection to your going on the command.
          With regard to a leave of absence from the army during the ensuing summer should it be found inexpedient to go into the proposed enterprise and under the representation of your health, you have my permission, tho’ it was my wish and expectation to see you in the field but provided your views extend to a voyage leave for this purpose must be obtained from the Congress, as I have in no instance whatsoever ventured to grant a furlough to any place not within the United States. I hope you will find the experiments you propose to answer your expectations, and that you may soon experience a situation for actual service.
          Let me congratulate you on the late happy event. Mrs Washington joins me in presenting her wishes for Mrs Arnold on the occasion. I am Dr Sir, with great regard, your Obt & hble sert.
        